01/25/2022




      IN THE SUPREME COURT FOR THE STATE OF MONTANA                               Case Number: DA 21-0200




                                   No. DA 21-0200
STATE OF MONTANA,

         Plaintiff and Appellee,
v.
TIMOTHY GALE MUNYAN,
      Defendant and Appellant.

                                     ORDER

      Upon consideration of Defendant and Appellant’s Motion For Extension Of

Time, and with good cause shown, Defendant and Appellant Timothy Munyan is

hereby granted an extension of time until March 4, 2022 in which to prepare, file

and serve Defendant and Appellant’s opening brief.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           January 25 2022